           Case 1:20-cv-05524-VEC Document 10 Filed 11/11/20 Page 1 of 2
                                                                      108-26 64th Avenue, Second Floor
                                                                      Forest Hills, NY 11375
                                                                      Tel.: 929.324.0717

 Mars Khaimov Law, PLLC                                               E-mail: marskhaimovlaw@gmail.com




MEMO ENDORSED
                                            USDC SDNY
                                            DOCUMENT
                                            ELECTRONICALLY FILED                  November 11, 2020
                                            DOC #:
  VIA ECF                                   DATE FILED: 11/11/2020
  Hon. Judge Caproni
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

         Re: Paguada v. Wagan Corporation
         Case No. 1:20-cv-05524-VEC

  Dear Judge Caproni,

          The undersigned represents Plaintiff Dilenia Paguada (hereinafter “Plaintiff”) in the
  above-referenced matter.
          The initial conference for this matter is set for November 20, 2020. Defendant was served
  on August 3, 2020 and has yet to appear. It is now November 11, 2020, and Plaintiff is in the
  process of obtaining a Certificate of Default from the Clerk of the Court and will promptly be
  moving the Court for a Default Judgment in accordance with its Individual Rules.
          Accordingly, the undersigned requests that the November 20th Conference be adjourned
  sine die, and further requests that Plaintiff be granted an additional 30 days in which to obtain
  the Certificate of Default and present the Court with an Order to Show Cause for default
  judgment.

         Thank you for your time and consideration of the above request.

                                                                     /s/Mars Khaimov
                                                                     Mars Khaimov, Esq., Principal
                                                                     Mars Khaimov Law, PLLC
               Case 1:20-cv-05524-VEC Document 10 Filed 11/11/20 Page 2 of 2




Plaintiff's application for a default judgment is premature. Per the Court's
July 21, 2020 order, Defendant's time to move against or answer the
Complaint is stayed until the date of the IPTC, unless otherwise ordered.
The IPTC is scheduled for November 20, 2020, and the Court has not
issued any other order regarding Defendant's time to respond to the
Complaint. Plaintiff's counsel is instructed to carefully read this Court's
orders before filing any further motions in this case.

The November 20, 2020 IPTC is ADJOURNED sine die. Plaintiff must
serve this order on Defendant not later than November 16, 2020, and file
proof of service on the docket not later than November 18, 2020. If
counsel for Defendant fails to appear and communicate with Plaintiff's
counsel by November 20, 2020, Plaintiff must apply for a default
judgment in accordance with this Court's Individual Practices not later
than December 11, 2020.


 SO ORDERED.



                             11/11/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
